DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/22/2021 has been entered.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 04/22/2021. 
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 04/22/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “the features being categorized based on an interaction with a photograph on social media, and wherein the plurality of templates are updated via learning from an other source of past activity to compare with the interaction with the photograph on the social media”. However, applicant’s specification does not described in the specification features being categorized based on an interaction with a photograph on social media. Applicant’s specification also does not describe wherein 
Applicant’s specification paragraph 0012-0013 recites:
“With reference now to FIG. 1, a preferred picture-taking method 100 according to an embodiment of the present invention includes various steps for a user to take in order to match a template to a photographic scene. As depicted, in step 101, a photographic template is identified based on a plurality of factors. In some embodiments, the factors are user-specific and in some embodiments the template is identified based on the types of photographs that the user has indicated he or she likes to take. The template includes a set of features in a picture including composition, position/orientation, focus, aperture, lens, shutter speed, dimensions and size, etc. In some embodiments, the template includes a set of features of pictures that the user has previously taken, has previously liked, and/or are from a database of pre-loaded template(s) of which the user would like to have future pictures that are taken be similar to the template(s). For example, a user may like to take their pictures with the left side of their face facing forward instead of the right side of their face facing forward. The template would include a position and orientation of a user that has the left side of their face facing forward.
 The identified photographic template can be learned from past activity of the user. For example, the template can be learned from the past to know what kind of photographs the camera owner likes by analyzing the photos that have been taken and kept (or prioritizes photos posted to social media from their camera roll). The photographs are categorized and features can be extracted to generate templates. In some embodiments, the templates can be extracted based on photographs that the user has liked on social media. For example, common features may be extracted from a plurality of photographs on InstagramTM that the user has liked (favorited) to generate the templates. Similarly, the templates can be extracted from photographs that the user themselves has uploaded to social media.”
Applicant’s specification states the photographs are categorized. Applicant’s specification states the pictures may be pictures that the user has previously taken, has previously liked, and/or are from a database of pre-loaded template(s) of which the user would like to have future pictures that are taken be similar to the template(s). Applicant’s specification is seen to disclose features may be extracted from a plurality of photographs based on an interaction with a photograph on social media (“InstagramTM that the user has liked (favorited)”).
Applicant’s specification does not disclose the features being categorized based on an interaction with a photograph on social media nor does applicant’s specification disclose the features being categorized.
Applicant’s specification is seen to disclose wherein the plurality of templates are updated via learning from an other source of past activity. However, applicant’s specification does not disclose wherein the plurality of templates are updated via learning from an other source of past activity to compare with the interaction with the photograph on the social media.
Claims 3 and 5 are rejected for the same reasons as claim 1.
	Claims 2, 4 and 6-11 are rejected as being dependent on claims 1, 3 or 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0060690 A1) in view of Kim (US 2014/0232920 A1) in view of Oks et al. (US 2009/0284621 A1).

Regarding claim 1, Lee et al. (hereafter referred as Lee) teaches a computer-implemented preferred picture-taking method (Lee, Fig. 3), the method comprising: 
identifying a photographic template from a plurality of templates based on a plurality of factors (Lee, Fig. 3B, Block 324, Paragraphs 0053-0054); 
matching a feature of a current photographic scene of a picture to be taken with a template feature of a photographic template determined to be a closest match, the feature being a position of a subject in the picture to be taken (Lee, Fig. 3B, Block 316, Paragraphs 0057-0058, Fig. 3C, Block 326, Paragraph 0061); and 

wherein the plurality of templates are extracted from features of photographs (Lee, Paragraphs 0045-0047).
However, Lee does not teach providing a set of instructions including directional movement instructions to the subject in the picture to be taken and a set of instructions including pose change instructions to the subject in the picture to be taken to adjust the feature of the current photographic scene such that a feature of the subject of the current photographic scene most closely matches the template feature of the photographic template, nor the features being categorized based on an interaction with a photograph on social media, and wherein the plurality of templates are updated via learning from an other source of past activity to compare with the interaction with the photograph on the social media.
In reference to Kim, Kim teaches providing a set of instructions including directional movement instructions to a subject in the picture to be taken and a set of instructions including pose change instructions to the subject in the picture to be taken such that a feature of the subject of the current photographic scene most closely matches the template feature of the photographic template (Kim, Fig. 7, Paragraph 0063).
These arts are analogous since they are both related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art at the 
However, the combination of Lee and Kim does not teach the features being categorized based on an interaction with a photograph on social media, and wherein the plurality of templates are updated via learning from an other source of past activity to compare with the interaction with the photograph on the social media.
In reference to Oks et al. (hereafter referred as Oks), Oks teaches wherein the plurality of templates are extracted from features of photographs (Oks, Paragraphs 0020, 0029 and 0035), the features being categorized based on an interaction with a photograph on social media (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034, Oks states images are sent over networks, such as cellular networks or the Internet, to be shared with friends and social communities and further states images that user have further used--if a user sends an image by MMS, or saves it to a PC or prints it, it is reasonable to assume that the user liked it. It would have been obvious that by sending an image to a social community (social media), it is also reasonable to assume that the user liked it. Features used in templates are considered to be categorized.), and 
wherein the plurality of templates are updated via learning from an other source of past activity (Oks, Fig. 4, Blocks 5-11, Paragraphs 0033-0035 and 0021, The templates are updated in steps 13-14 (Examiner notes step “10” immediately preceding step “14” is step 13 and incorrectly labeled 10), steps 5-11 are previous steps and are 
These arts are analogous since they are all related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Kim with the method of iteratively updating the templates as seen in Oks to adjust for the user’s change in preferences (Oks, Paragraph 0031). 
Claims 3 and 5 are rejected for the same reasons as claim 1.

Regarding claim 7, the combination of Lee, Kim and Oks teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the plurality of templates are created from extracted features of the photographs (Lee, Paragraphs 0045-0047).

Regarding claim 8, the combination of Lee, Kim and Oks teaches the system of claim 5 (see claim 5 analysis), wherein the plurality of templates are generated from extracted features of the photographs (Lee, Paragraphs 0045-0047).

Regarding claim 9, the combination of Lee, Kim and Oks teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the interaction comprises a positive action towards the photograph using a feature of the social media (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034).

Regarding claim 10, the combination of Lee, Kim and Oks teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the interaction comprises an interaction with the social media about the photograph (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034, Oks states images are sent over networks, such as cellular networks or the Internet, to be shared with friends and social communities and further states images that user have further used--if a user sends an image by MMS, or saves it to a PC or prints it, it is reasonable to assume that the user liked it. It would have been obvious that by sending an image to a social community (social media), it is also reasonable to assume that the user liked it.).

Regarding claim 11, the combination of Lee, Kim and Oks teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the interaction comprises an interaction with the photograph by the user to upload the photograph to social media (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034, Oks states images are sent over networks, such as cellular networks or the Internet, to be shared with friends and social communities and further states images that user have further used--if a user sends an image by MMS, or saves it to a PC or prints it, it is reasonable to assume that the user liked it. It would have been obvious that by sending/uploading an image to a social community (social media), it is also reasonable to assume that the user liked it.).

Claims 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0060690 A1) in view of Kim (US 2014/0232920 A1) in view of Oks et al. (US 2009/0284621 A1) in further view of Bolle et al. (US 6,301,440 A1) in further view of Ciurea et al. (US 2012/0242796 A1).

Regarding claim 2, the combination of Lee, Kim and Oks teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the plurality of factors for identifying the photographic template is collected from each of: 
photographs in a user database (Lee, Paragraphs 0053-0054); 
imported photographs from external sources (Lee, Paragraphs 0045 and 0050); and 
uploaded photographs to the social media platform (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034);
wherein a closest photographic template is determined based on:
a facial orientation (Lee, Figs. 2, Fig. 3B, Block 324)
and wherein the set of instructions comprises each of: 
a set of instructions for the subject of the photograph to follow (Kim, Fig. 7, Paragraph 0063); 
an automatic control of the user camera to adjust the current photographic scene (Lee, Paragraph 0064); and
a set of instructions for the photographer to adjust a setting of the user camera (Lee, Paragraph 0063).

In reference to Bolle, Bolle teaches determining a photographic template, wherein a closest photographic template is determined based on each of: 
a number of animate subjects in the photographic scene (Bolle, Column 4, Lines 26-44); 
a determination of an approximate distance to a background scenery (Bolle, Fig. 2, Element 203)
a similarity to the animate subjects and a background scenery in the photographic scene (Bolle, Column 4, Lines 26-44 and 45-63); and 
a facial orientation of each of the subjects (Bolle, Column 4, Lines 26-44).
These arts are analogous since they are all related to helping a use capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Kim and Oks with the additional parameters to determine a template as seen in Bolle to allow the device to adjust camera settings to take into account the number of subjects or scenery in the image.

In reference to Ciurea et al. (hereafter referred as Ciurea), Ciurea teaches a determination of an approximate distance to a background scenery (Ciurea, Fig. 2, Element 200), and gauging whether the background scenery has a predetermined level of importance to the photographic scene (Ciurea, Figs. 2 and 3, Paragraph 0022).
These arts are analogous since they are all related to imaging devices helping the user compose the image. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Lee, Kim, Oks and Bolle with the method of classifying landscapes as seen in Ciurea.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Lee, Kim, Oks and Bolle with the method of classifying landscapes as seen in Ciurea the since it is a known method of classifying landscape photography using a depth map and would provide similar and expected results.
Claims 4 and 6 are rejected for the same reasons as claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698